Order entered July 21, 2022




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00131-CR

                 TYLON LADARRYL GREER, Appellant

                                      V.

                      THE STATE OF TEXAS, Appellee

                  On Appeal from the 354th District Court
                           Hunt County, Texas
                       Trial Court Cause No. 32082

                                   ORDER

     Before the Court is appellant’s July 19, 2022 second motion for an extension

of time to file his brief. We GRANT the motion and ORDER appellant’s brief due

by August 22, 2022.




                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE